Citation Nr: 1140639	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  08-20 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than October 6, 1997, for the grant of service connection for post-traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from April 1978 to February 1980. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  In July 2009, the Veteran participated in an informal conference with a Decision Review Officer at the RO in lieu of a more formal hearing.  


FINDINGS OF FACT

1.  A June 1997 Board decision denied the Veteran's claim for service connection for PTSD. 

2.  The Veteran filed a request to reopen the claim for service connection for PTSD that was received on October 6, 1997.

3.  There is no document of record which may be construed as a formal or an informal claim to reopen the previously denied claim of entitlement to service connection for PTSD between the June 1997 Board decision and the October 6, 1997, claim for that benefit. 


CONCLUSIONS OF LAW

1.  The June 1997 Board decision is final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 (1996). 

2.  The criteria for an effective date prior to October 6, 1997, for the grant of service connection for PTSD are not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(q), (r) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the Veteran nor her representative has alleged any prejudicial or harmful error in VCAA notice, and, as discussed herein, none has been shown.

In this regard, the RO advised the Veteran of what the evidence must show to establish entitlement to an earlier effective date for PTSD in a March 2007 notification letter issued prior to initial adjudication, which described the types of information and evidence that the Veteran needed to submit to substantiate her claim.  The RO also explained what evidence VA would obtain and would make reasonable efforts to obtain on the Veteran's behalf in support of the claim.  Thus, in consideration of the foregoing, the Board concludes that the Veteran was provided with proper VCAA notice by way of the March 2007 VCAA notice letter.  Also, the RO provided the Veteran with a copy of the June 2007 rating decision, the December 2007 SOC, and August 2009 SSOC which included a discussion of the facts of the claim, pertinent laws and regulations, notification of the bases of the decision, and a summary of the evidence considered to reach the decision. 

In view of the foregoing, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was convinced that the appellant and representative had demonstrated actual knowledge of the information and evidence necessary to establish the claim).

In regard to VA's statutory duty to assist, the Board notes that the Veteran's service treatment records (STRs) for her period of active military service are included in the claims file.  In addition, post-service treatment records adequately identified as relevant to the claim have been obtained, to the extent possible, and are associated with the claims file.  The Board has considered the contentions of the Veteran's representative as to records from hospitalization in California for PTSD and depression in 1992, 1995, and 1998 being "lost or misplaced," and records of treatment at the Bay Pines, Florida, VA Medical Center having not been obtained.  However, the post-service clinical records assembled in the 4-volume claims file are quite extensive, and there is nothing in the record to suggest either that the claimed "lost" records or records which have not been considered exist or that they would change the outcome of the case if they do exist, given the nature of the adjudication conducted in the decision below.  The reports that are of record do include reports from psychiatric hospitalization from October 1991 to December 1991, December 1993 to January 1994, and in September 1998 at VA medical facilities in Texas as well as VA outpatient psychiatric treatment from 1991 though 1998 at such facilities.  Reports from psychiatric hospitalization at a VA medical facility in California from May 1998 to August 1998 are also of record, as are reports from VA psychiatric outpatient treatment at such a facility dated in 1998.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim adjudicated herein.  The Board will proceed with appellate review.

II.  Legal Criteria/Analysis

Under 38 C.F.R. § 3.400(q)(1)(ii), the effective date based on new and material evidence (other than service department records) received after the final disallowance of a claim is the date of receipt of the new claim or the date entitlement arose, whichever is later.  Under 38 C.F.R. § 3.400(r), the effective date based on a reopened claim is the date of receipt of the claim or the date entitlement arose, whichever is later.  See also 38 U.S.C.A. § 5110. 

A June 1997 Board decision denied the Veteran's claim for service connection for PTSD.  This decision represents a "final" decision.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 (1996).  Such final decisions may only be reopened if new and material evidence is received.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

The Veteran filed a communication requesting that her claim for service connection for PTSD be reopened that was received on October 6, 1997.  The Board found in a December 2002 Board decision that new and material evidence, to include VA clinical records definitively diagnosing the Veteran with PTSD and some professional opinion evidence linking the Veteran's PTSD to in-service stressors, had been received to reopen the claim for service connection for PTSD.  The Board remanded the underlying claim for service connection for additional development.  Following another Board remand in October 2003, the Veteran was afforded an April 2004 VA compensation examination that resulted in a diagnosis of PTSD which the examiner found "[m]ore likely than not service-connected."  Thereafter, a November 2004 rating decision granted service connection for PTSD effective from October 6, 1997, the date of receipt of the application to reopen the claim for service connection for PTSD. 

The Veteran has expressed disagreement with the effective date assigned by the RO, contending that the effective date should have been assigned from 1992 when she first filed her claim, essentially on the basis as described above concerning the existence of "missing" VA clinical records that were not considered or on the basis that VA has not considered the fact that she has had depression and PTSD since "god knows when."  As set forth above however, there is no indication that there are clinical records that have been misplaced or lost that, were they considered in an adjudication, would have warranted a grant of service connection for PTSD.  While the Board notes the additional contention with regard to the fact that VA should consider the duration of her psychiatric problems in assigning an effective date, absent a successful resolution of a claim of clear unmistakable error should the Veteran chose to purse such a claim, because the grant of service connection for PTSD was based on a reopened claim as a result of the receipt of new and material evidence, the effective date in this case must, therefore, be assigned based on the provisions of 38 C.F.R. § 3.400(q)(2) and (r), which means that the effective date will be the later of either the date when the reopened claim was received, or the date when entitlement arose. 

As noted, VA received the Veteran's application to reopen her claim for service connection for PTSD on October 6, 1997.  As a result, the remaining inquiry is whether an informal claim for service connection for PTSD was filed at any time between the date of the June 1997 Board decision and October 6, 1997, (the date of the receipt of the formal claim to reopen).  If it were shown that such an informal claim was received in this time period, an effective date earlier than October 6, 1997, may be warranted.  However, the record fails to show that the Veteran submitted an informal claim for service connection for PTSD between the June 1997 Board decision and October 6, 1997.  An informal claim was not submitted under 38 C.F.R. § 3.155 because no communication was ever filed between those dates indicating the Veteran's intent to reapply for service connection for PTSD.  An informal claim must identify the benefit sought.  See Brannon v. West, 12 Vet. App. 32, 34-35 (1998) (noting that VA "is not required to anticipate a claim for a particular benefit where no intention to raise it was expressed," and citing Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995), for the proposition that VA is not required to do a "prognostication" or "conjure up" issues that were not raised by the appellant, but to review issues reasonably raised by the substantive appeal).  These cases make it evident that a Veteran's STRs cannot be construed as constituting an informal claim for service connection.  A claimant still has to let it be known, in some way, that she is seeking service connection for a particular disability before it can be concluded that any statement to that effect is considered an informal claim. 

Nor was an informal claim for service connection for a PTSD submitted under 38 C.F.R. § 3.157, because the Veteran had not been granted service connection for that disability prior to October 6, 1997, and a mere review of medical records dated prior to that date could not have been construed as an informal claim under section 3.157.  See Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Therefore, since the application to reopen the claim for service connection for PTSD was submitted on October 6, 1997, a finding as to when entitlement to this benefit arose is unnecessary insofar as, per the applicable regulation, an effective date earlier than October 6, 1997, would not be warranted:  As indicated earlier, the effective date in cases where service connection has been granted after the claim has been reopened shall be the date of the filing of the claim or the date when entitlement arose, whichever is later. 

In summary, the record shows that the Board denied the claim for service connection for PTSD in June 1997; that the formal request to reopen the claim was received by the RO on October 6, 1997; and that an informal claim for this particular benefit was not filed between the June 1997 Board decision and October 6, 1997.  In view of these findings, the Board concludes that there is no legal entitlement to an effective date earlier than October 6, 1997, for the grant of service connection for PTSD.  While the Board has considered the possibility of resolving any reasonable doubt in favor of the Veteran in connection with her claim, this rule does not apply because the preponderance of the evidence is against her claim.  Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001). 

ORDER

Entitlement to an effective date earlier than October 6, 1997, for a grant of service connection for PTSD is denied.  



_____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


